Exhibit 10.27

SETTLEMENT AGREEMENT AND GENERAL RELEASE

THIS SETTLEMENT AGREEMENT (including Exhibits A and B, the “Settlement
Agreement”) is made and entered into as of this 30th day of December, 2011 (the
“Effective Date”), by Alphatec Spine, Inc. (“Alphatec”), on the one hand, and
Cross Medical Products, LLC (“Cross”) and EBI, LLC (“EBI”), on the other hand.
Alphatec, Cross, and EBI are each individually referred to herein as a “Party,”
and collectively as the “Parties.”

1. Recitals

1.1. On February 12, 2010, Cross filed an action entitled Cross Medical
Products, LLC v. Alphatec Spine, Inc., Case No. SACV10-00176-MRP (MLGx) in the
United States District Court for the Central District of California (the
“License Action”).

1.2. In the License Action, Cross alleged that Alphatec had breached an
April 23, 2003, License Agreement between them by failing to pay royalties on
certain “Licensed Product,” as defined in that License Agreement. Alphatec
denied the allegations and asserted affirmative defenses and counterclaims.

1.3. On January 14, 2011, Alphatec filed an action entitled Alphatec Spine, Inc.
v. Biomet, Inc., Case No. 11cv0089 JLS JMA in the United States District Court
for the Southern District of California (“the ‘312 Patent Action”). On May 13,
2011, Alphatec filed a First Amended Complaint that named Biomet Trauma, LLC and
EBI, LLC as additional defendants. On June 2, 2011, Alphatec voluntarily
dismissed Biomet, Inc. and Biomet Trauma from the case.

1.4. In the ‘312 Patent Action, Alphatec alleged that EBI infringed Alphatec’s
U.S. Patent No. 5,290,312 (“the ‘312 patent”) by making, using, and selling
certain products, and that EBI actively induced infringement of the ‘312 patent
by knowingly and intentionally causing others to infringe. EBI denied infringing
the ‘312 patent and asserted affirmative defenses and counterclaims.

1.5. The Actions, including (a) the Complaints, amended Complaint, the defenses
and all counterclaims; (b) any and all issues arising out of or relating to
alleged breach of License Agreement and alleged infringement of the ‘312 Patent;
and (c) any contemplated appeal arising from either the License Action or the
‘312 Patent Action, are collectively referred to herein as the “Disputes.”

1.6. As of the Effective Date of this Settlement Agreement, the Parties have
reached an agreement on the terms of a complete and final resolution of the
Disputes.

2. Agreement

In consideration of the recitals above, and for other good and valuable
consideration, the Parties agree to resolve any and all claims and potential
claims that the Parties may have against each other arising out of the Disputes
before the Effective Date, whether known or unknown,



--------------------------------------------------------------------------------

suspected or unsuspected, and without conceding any wrongdoing. The Parties
agree to the following:

2.1 Within three business days of the Effective Date, Alphatec will dismiss with
prejudice the ‘312 Patent Action, and Cross will dismiss with prejudice the
License Action. To the extent necessary, the Parties’ counsel will provide any
signatures or approvals required to effectuate such dismissals.

2.2 As of the Effective Date, the Parties will enter into the Amended License
Agreement attached as Exhibit A.

2.3 As of the Effective Date, Alphatec will provide to EBI the covenant attached
as Exhibit B, by which Alphatec covenants not to sue EBI (and its current
parents, subsidiaries, affiliates, officers, directors, employees, customers,
distributors, suppliers, representatives and agents of any kind, and their
successors and assigns) on U.S. Patent No. 5,290,312.

2.4 Within ten business days, Alphatec will, and will cause its related entity,
Scient’x SAS to, provide to Cross and EBI (and its current parents,
subsidiaries, affiliates, officers, directors, employees, customers,
distributors, suppliers, representatives and agents of any kind, and their
successors and assigns) a covenant not to sue on any rights of Alphatec or
Scient’x SAS, including but not limited to any and all patent right held
anywhere in the world, now or in the future, by Alphatec or Scient’x SAS. This
covenant not to sue will be in perpetuity, but will only apply to those products
of Cross and EBI (i) that as of the Effective Date have clearance or approval to
be marketed in the United States from the U.S. Food and Drug Administration (or
successor entity) (the “FDA”), or as of the Effective Date have obtained a CE
mark approval, and (ii) are marketed or sold as of the Effective Date by Cross
or EBI (the “Cross/EBI Protected Products”). The foregoing covenant shall also
apply to changes in materials, sizes, and other modifications made to Cross/EBI
Protected Products, provided that such other modifications would not require a
new regulatory filing, letter to file, or any other communication with the FDA
if the modified Cross/EBI Protected Product were to be marketed in the U.S.

2.5 Within ten business days, Cross and EBI will provide to Alphatec (and its
current parents, subsidiaries, affiliates, officers, directors, employees,
customers, distributors, suppliers, representatives and agents of any kind, and
their successors and assigns) a covenant not to sue on any rights of Cross or
EBI, including but not limited to any and all patent rights held anywhere in the
world, now or in the future, by Cross or EBI. This covenant not to sue will be
in perpetuity, but will only apply to those products of Alphatec that (i) that
as of the Effective Date have clearance or approval to be marketed in the United
States from the FDA, or as of the Effective Date have obtained a CE mark
approval, and (ii) are marketed or sold as of the Effective Date by Alphatec or
its current subsisiaries and affiliates (the “Alphatec Protected Products”). The
foregoing covenant shall also apply to changes in materials, sizes, and other
modifications made to Alphatec Protected Products, provided that such other
modifications would not require a new regulatory filing, letter to file, or any
other communication with the FDA if the modified Alphatec Protected Product were
to be marketed in the U.S.

2.5 Except as otherwise provided for in the Amended License Agreement, each
Party will bear its own fees and costs arising from the License Action and the
‘312 Patent Action.

 

2



--------------------------------------------------------------------------------

3. Mutual Releases

3.1 Except as to such rights or claims as may be created by this Settlement
Agreement, each Party, on behalf of itself and its respective divisions,
affiliates, parties, joint venturers, parents, subsidiaries, predecessor and
successor corporations, and past and present partners, directors, officers,
shareholders, agents, servants, employees, representatives, assigns, heirs,
successor in interest, predecessors in interest, administrators, adjustors and
attorneys, hereby releases, remises and forever discharges each other Party,
including its respective divisions, affiliates, parents, subsidiaries,
predecessor and successor corporations, and past and present partners,
directors, officers, shareholders, agents, servants, employees, representatives,
assigns, heirs, successors-in-interest, predecessors-in-interest,
administrators, adjustors and attorneys from any and all claims, demands, causes
of action, obligations under any implied covenant of good faith and fair
dealing, damages and liabilities between the Parties heretofore or hereafter
arising out of, connected with or incidental to the Disputes (the “Released
Matter”).

3.2 It is the intention of the Parties that this Settlement Agreement be
effective as a full and final accord and satisfaction release of each and every
matter specifically or generally referred to in the Released Matter.

3.2.1 In furtherance of this intention, each Party acknowledges that it may
hereafter discover facts in addition to or different from those which it now
knows or believes to be true with respect to the subject matter of this
Settlement Agreement, but it is their intention to fully and finally and forever
settle and release any and all matters, disputes and differences, known or
unknown, suspected or unsuspected, which do now exist, may exist or heretofore
have existed between them which relate to the Released Matter.

3.2.2. In furtherance of this intention, this release shall be and remain a full
and complete general release, notwithstanding the discovery or existence of any
such additional or different facts. In particular, each Party hereby waives
California Civil Code § 1542, which states:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Each Party also hereby waives any and all federal and state statutes similar in
substance, meaning or application to California Civil Code § 1542.

3.2.3 Each Party warrants and represents to each other Party that it has had the
opportunity to consult with an attorney regarding this Settlement Agreement and
the effect and import of the release and waiver provisions above have been fully
explained to each such Party.

 

3



--------------------------------------------------------------------------------

4. Representations and Warranties

Each Party represents and warrants to and agrees with the others as follows:

4.1 The Parties have not been induced to enter into this Settlement Agreement by
any representations and warranties made by any other Party to this Settlement
Agreement (other than such representations which are expressly contained in this
Settlement Agreement).

4.2 The Parties have each had the opportunity to receive independent legal
advice from attorneys of their choice with respect to the advisability of making
the settlement and release provided herein and of executing this Settlement
Agreement. Before the execution of the Settlement Agreement, each Party and/or
its attorney has reviewed the Settlement Agreement and has had the opportunity
to negotiate revisions to the Settlement Agreement. Further, each Party
acknowledges, represents, and declares that it has carefully read this
Settlement Agreement, knows the contents and executes the same voluntarily and
without duress or pressure.

4.3 There have been no other agreements or understandings between the Parties
with respect to the Disputes with the exception of those agreements and
understandings memorialized in writing in this Settlement Agreement and its
attachments, including the Amended License Agreement and the covenant not to
sue.

4.4 Each Party has made such investigation of the facts pertaining to the
Disputes, and all of the matters pertaining to them, as it deems necessary.

4.5 Each Party is the sole and lawful owner of all rights, title and interest in
and to every claim and other matter released in this Settlement Agreement, and
that no Party has assigned, granted or transferred in any way to any other
person or entity any of claims, causes of action, costs or demands, or any part
thereof, of the Released Matter.

4.6 The Parties further agree to indemnify and hold each other harmless from:
(i) any rights, claims, or causes of action that have been assigned or
transferred contrary to Section 4.5; and (ii) any and all loss, expense, and/or
liability (including attorney fees) arising directly or indirectly from the
breach of any of the foregoing representations or warranties contained in
Section 4.5.

4.7 The execution, delivery and performance of this Settlement Agreement have
been duly authorized by all requisite action on the part of such Party.

4.8 This Settlement Agreement constitutes legal, valid, and binding obligations
of such Party, enforceable against such Party in accordance with its terms.

4.9 Any individual signing this Settlement Agreement on behalf of a corporation,
partnership or trust has full authority to do so.

5. No Admission

 

4



--------------------------------------------------------------------------------

This Settlement Agreement represents the settlement of disputed claims, and it
does not represent any admission of liability on the part of any Party, each of
which expressly denies such liability. This Settlement Agreement may not be
introduced into evidence or used in any action except in connection with an
action to enforce the terms of this Settlement Agreement.

6. Confidentiality

6.1 Except as set forth in Section 6.2, the Parties shall keep the terms of this
Settlement Agreement confidential.

6.2 Notwithstanding Section 6.1, a Party may disclose:

6.2.1 Anything that is, as of the Effective Date, already publicly available,
including facts about the litigation, any findings and holdings made in court
orders, and historical facts revealed in court filings, court orders and
rulings, or the Parties’ own press releases or regulatory filings.

6.2.2 The fact, amount, and payment structure of the settlement, but only to the
extent a Party determines that such disclosure is required by law, including
applicable securities rules and regulations.

6.2.3 The fact of the settlement, including that as a result of the settlement
Alphatec has waived its right to appeal any of the orders and rulings that the
court made against it.

6.2.4(a) As may be otherwise required by applicable law, regulation, or order of
a governmental authority of competent jurisdiction, provided that the disclosing
Party shall, to the extent legally permissible, provide the other Party with
prior written notice of such applicable law, regulation, or order and, at the
request of the other Party, use reasonable efforts to limit disclosure and to
obtain a protective order or other confidential treatment, (b) in confidence to
the professional legal and financial counsel representing such Party, (c) in
confidence to insurers or indemnitors, and (d) in confidence to any person or
entity covered by the releases, licenses, or covenants granted or referenced in
this Settlement Agreement (and its Exhibits), provided that such person or
entity is advised of the confidential nature of the disclosure and agrees to
comply with this Section.

6.2.5 Any confidential information, with the prior written consent of the other
Party or Parties.

6.3 Cross agrees not to make a public disclosure of the settlement before
Alphatec does so. Before Alphatec’s public disclosure of the settlement,
Alphatec agrees to give Cross the opportunity to review and approve the language
of the press release or other document making the disclosure, such approval by
Cross not to be unreasonably withheld, conditioned or delayed.

 

5



--------------------------------------------------------------------------------

7. Miscellaneous

7.1 Severability. If any term or provision of this Settlement Agreement shall be
found to be illegal or unenforceable, then, notwithstanding any such illegality
or unenforceability, this Settlement Agreement shall remain in full force and
effect and such term or provision shall be deemed to be deleted.

7.2 Entire Agreement. This Settlement Agreement constitutes the entire agreement
of settlement and release among the Parties, and there are otherwise no other
agreements expanding or modifying its terms. All prior oral and written
agreements are expressly superseded by this Settlement Agreement and are of no
further force and effect.

7.3 Modification. The provisions of this Settlement Agreement may be modified or
amended only in a writing signed by each of the Parties that expressly states
that modification or amendment of this Settlement Agreement is intended.

7.4 No Waiver. No breach of any provision of this Settlement Agreement may be
waived unless in writing signed by the Party against whom a waiver is asserted.
Waiver of any one breach shall not be deemed to be a waiver of any other breach
of the same or any other provision.

7.5 Counterparts.

7.5.1 This Settlement Agreement may be signed in counterparts and it shall be
fully executed when signed by all Parties whether the signatures of all Parties
appear on the original or one or more copies of this Settlement Agreement.

7.5.2 The Parties agree to sign three (3) originals of this Settlement Agreement
so that each Party will have a fully executed original version of the Agreement.

7.6 Construction. Each Party to this Settlement Agreement has participated in
the drafting and preparation of this Settlement Agreement. Neither this
Settlement Agreement nor any of its terms hereof shall be construed against the
Parties or their representatives who have drafted the Settlement Agreement or
any portion of it.

7.7 Survival of Representations. All representations, warranties, and other
agreements contained in this Settlement Agreement shall survive the execution
and delivery of this Settlement Agreement by all Parties.

7.8 Admissibility of Agreement. In any action or proceeding relating to this
Settlement Agreement (including, but not limited to, actions or proceedings
relating to the releases, conferred rights, or retained rights contained in this
Settlement Agreement), the Parties stipulate that a fully executed copy of this
Settlement Agreement may be admissible to the same extent as the fully executed
original of this Settlement Agreement.

7.9 Captions. The captions or headings of the Sections of this Settlement
Agreement are for convenience of reference only and in no way define, limit, or
affect the scope or substance of any Section of this Settlement Agreement

 

6



--------------------------------------------------------------------------------

7.10 Notice and Cure.

7.10.1 All notices and other communications among the Parties in connection with
this Settlement Agreement shall be in writing addressed to the following persons
or Parties, and shall be deemed duly served, given and received (a) on the date
of service, if served personally or sent by telex or facsimile transmission
(with appropriate confirmation of receipt) to the Party to whom notice is to be
given, or (b) on the fourth day after mailing, if mailed by first class
registered or certified mail, return receipt requested, postage pre-paid in the
United States mail, or (c) on the next day if sent by a nationally recognized
courier for next day service and so addressed as follows:

 

If to Alphatec:   President and CEO, Alphatec Spine, Inc.  

5818 El Camino Real

Carlsbad, CA 92008

and  

General Counsel and SVP, Alphatec

Spine, Inc.

 

5818 El Camino Real

Carlsbad, CA 92008

If to Cross or EBI:  

Vice President Finance, EBI LLC,

d/b/a Biomet Spine and Bone

Healing

 

100 Interpace Parkway

Parsippany, New Jersey 07054

and  

Vice President and Division

Counsel, EBI LLC d/b/a Biomet

Spine and Bone Healing

 

100 Interpace Parkway

Parsippany, New Jersey 07054

7.10.2 The Parties, by like notice, may designate another or additional
address(es), facsimile number(s) or person(s) to which notices shall be given in
connection with this Settlement Agreement.

7.10.3 In the event that a Party believes that any other Party is in default or
breach of any term of this Settlement Agreement, the aggrieved Party shall give
written

 

7



--------------------------------------------------------------------------------

notice of the default or breach by facsimile, personal service, overnight
delivery by a nationally recognized courier, or first class registered or
certified mail, return receipt requested, to the other Party at the addresses
identified below. Such other Party shall then have five (5) business days to
rectify the alleged default or breach and shall provide written notice to the
complaining Party of steps taken to rectify the alleged default or breach (the
“Cure Period”). The complaining Party shall withhold any legal action during the
Cure Period, and to the extent that any alleged default or breach shall be cured
within the Cure Period, the Parties agree to treat such default or breach as
though it had not occurred.

7.11 Governing Law, Choice of Forum, Costs and Fees.

7.11.1 This Settlement Agreement shall be interpreted, construed, and enforced
under and according to the laws of the State of California, without regard to
the choice of law rules of that or any other jurisdiction. Any action to enforce
or interpret this Agreement must be filed exclusively in the Superior Court of
Orange County or in the United States District Court for the Central District of
California, and the Parties agree that personal jurisdiction and venue are
appropriate in those courts.

7.11.2 In any action brought to enforce or interpret this Settlement Agreement,
or alleging the breach hereof, the prevailing Party shall be entitled to recover
its expenses and costs, including but not limited to actual attorneys’ fees.

[Signatures Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
the day and year below written.

 

    ALPHATEC SPINE, INC.   By:  

/s/ Dirk Kuyper

  Its:   President and CEO   Date: 12/30/11 CROSS MEDICAL PRODUCTS, LLC   EBI,
LLC By:  

/s/ Glen Kashuba

  By:  

/s/ Glen Kashuba

Its:   President   Its:   President Date: 12/31/11   Date: 12/31/11

 

9